Citation Nr: 1220038	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 1999 rating decision which denied service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served in the United States Army Reserves from November 1966 to August 1970, with active duty for training (ACDUTRA) from March 1967 to July 1967 and from July 27, 1968, to August 10, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that statements provided at the July 2011 video conference hearing may be construed as a request to reopen the claim for entitlement to service connection for hepatitis C.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As discussed below, the December 1999 RO decision was subsumed by an August 2005 Board decision, and, hence, cannot be reviewed for CUE.  The August 2005 Board decision may be revised or reversed on the grounds of clear and unmistakable error upon motion to the Board.  See 38 U.S.C.A. § 7111(a) (West 2002); see also 38 C.F.R. § 20.1400 (2011).  A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404 (2011).  

A review of the claims file and hearing testimony does not reveal a motion for CUE in the Board's August 2005 decision. As specified by law, there is no time limit to file a CUE motion with the Board. 


FINDING OF FACT

A review of the record in this case shows that a December 14, 1999, rating decision denied entitlement to service connection for hepatitis.  The Veteran subsequently perfected an appeal from that determination and on August 3, 2005, the Board denied the appeal.  


CONCLUSION OF LAW

The present appeal as to CUE in a December 14, 1999, rating decision is dismissed as a matter of law.  38 C.F.R. § 20.1104 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record in this case shows that a December 14, 1999, rating decision denied entitlement to service connection for hepatitis.  The Veteran subsequently perfected an appeal from that determination and on August 3, 2005, the Board denied the appeal.  

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error. See 38 C.F.R. § 3.105(a)  (2001); Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).  It has been held that when the Board affirms a decision of the RO, that decision is subsumed by the final appellate decision.   38 C.F.R. § 20.1104 (2011).  
The RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision. See 38 C.F.R. § 20.1104 ; Smith v. Brown, 35 F. 3d 1516   (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372   (1995); Olson v. Brown, 5 Vet. App. 430   (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); See also VAOPGCPREC 14-95. Thus, an appellant may not properly raise a claim of CUE with respect to a RO decision that was the subject of a notice of disagreement leading to a Board decision. 

Based upon the available record, the Board finds the December 14, 1999, rating decision at issue in this case was subsumed by an August 3, 2005, Board decision that has become final.  Appellate review of the present issue, whether there is CUE in the December 1999 RO decision that denied service connection for hepatitis, as developed on appeal is prohibited as a matter of law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be dismissed because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


